—Judgment, Supreme Court, Bronx County (Joan Sudolnik, J.), rendered February 23, 1986, which convicted defendant of murder in the second degree and sentenced him to a term of 20 years to life, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to 15 years to life, and otherwise affirmed.
In light of defendant’s background and previous unblemished record, and considering the singular nature of the crime committed, we find the sentence excessive to the extent indicated.
We have reviewed the remaining points raised on this appeal and find them without merit. Concur—Kupferman, J. P., Ross, Kassal, Rosenberger and Ellerin, JJ.